Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20      PageID.1048    Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  STEVEN GABBARD,
                                                  Case No. 18-cv-13278
                    Plaintiff,
                                                  Paul D. Borman
  v.                                              United States District Judge

  COMMISSIONER OF SOCIAL                          Anthony P. Patti
  SECURITY,                                       United States Magistrate Judge

                 Defendant.
  ______________________________/

    OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE PATTI’S
    JANUARY 28, 2020 REPORT AND RECOMMENDATION (ECF NO. 19);
  (2) OVERRULING PLAINTIFF’S OBJECTIONS (ECF NO. 20); (3) DENYING
    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 12); (4)
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF
   NO. 15); AND (5) AFFIRMING THE DECISION OF THE COMMISSIONER

       On January 28, 2020, Magistrate Judge Anthony P. Patti issued a Report and

 Recommendation (“Report”) to deny Plaintiff’s Motion for Summary Judgment,

 grant Defendant’s Motion for Summary Judgment, and affirm the final decision of

 the Commissioner to deny Plaintiff’s application for Disability Insurance and

 Supplemental    Security   Income    Benefits.   (ECF    No.    19,   Report    and

 Recommendation). On February 11, 2020, Plaintiff filed Objections to the Report

 and Recommendation. (ECF No. 20, Pl’s Obj.) Defendant filed a Response to

 Plaintiff’s Objections. (ECF No. 21, Def.’s Resp.)
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20       PageID.1049    Page 2 of 17




       Having conducted a de novo review, pursuant to 28 U.S.C. § 636(b)(1), of

 those parts of the Magistrate Judge’s Report and Recommendation to which specific

 objections have been filed, the Court OVERRULES Plaintiff’s Objections,

 ADOPTS the Magistrate Judge’s Report and Recommendation, GRANTS

 Defendant’s Motion for Summary Judgment (ECF No. 15), DENIES Plaintiff’s

 Motion for Summary Judgment (ECF No. 12), and AFFIRMS the findings of the

 Commissioner.

                               I.     BACKGROUND

       The findings of the Administrative Law Judge (“ALJ”) and the pertinent

 portions of the Administrative Record (“AR”) are accurately and adequately cited to

 in the Report and Recommendation and the Court incorporates those factual

 recitations here. (Report and Recommendation at 1-5, PgID 1012-16) (citing ECF

 No. 7, Transcript of Social Security Proceedings passim (hereinafter “Tr. ___”). The

 record evidence will be discussed in this Opinion and Order only as necessary to the

 Court’s resolution of Plaintiff’s Objections. The following summary contains an

 overview of Plaintiff’s disability claims.

       Plaintiff applied for disability insurance (“DI”) and supplemental security

 income (“SSI”) benefits on January 12, 2016, alleging that his disability began on




                                              2
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20        PageID.1050    Page 3 of 17




 June 28, 2014. (Tr. 273-80.)1 On August 25, 2017, Plaintiff appeared for and

 testified at a hearing before Administrative Law Judge (“ALJ”) Carrie Kerber. (Tr.

 51-72.) Plaintiff was represented by attorney Peter Bundarin at the hearing. (Id.)

 On December 18, 2017, the ALJ issued an unfavorable decision on Plaintiff’s

 claims. (Tr. 30-49.)

       The ALJ found that Plaintiff had the following severe impairments: mental

 impairments variously diagnosed as bipolar disorder, generalized anxiety, social

 anxiety, agoraphobia, and antisocial personality disorder. (Tr. 36.) Nevertheless,

 the ALJ concluded that Plaintiff did not have an impairment or combination of

 impairments that met or medically equaled the severity of one of the listed

 impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. (Id.) The ALJ determined that

 Plaintiff had the Residual Functional Capacity (“RFC”) to perform a full range of

 work at all exertional levels with the following additional limitations: “simple tasks

 that are not fast paced[,] meaning the pace of productivity is not dictated by an

 external source over which the claimant has no control; only occasional interaction

 with coworkers and supervisors, but no tandem tasks; no interaction with the public;

 and the work routine should be repetitive from day to day with few and expected



 1
   Plaintiff had filed a prior claim for disability insurance benefits on November 27,
 2012. (Tr. 115.) Following a hearing held on May 21, 2014, ALJ MaryJoan
 McNamara ultimately found that Plaintiff was not disabled within the meaning of
 the Social Security Act. (Tr. 112-31.)
                                                 3
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20          PageID.1051   Page 4 of 17




 changes. (Tr. 39.) At Step Four, the ALJ found that Plaintiff was not capable of

 performing any of his past relevant work. (Tr. 43.)

       At Step Five, the ALJ determined, based in part on the testimony provided by

 the vocational expert in response to hypothetical questions, that there were jobs that

 existed in significant numbers in the national economy that Plaintiff could perform,

 such as janitor, detailer and laundry worker. (Tr. 44.) As a result, the ALJ concluded

 that Plaintiff is not disabled under the Act. (Tr. 44-45.)

       Plaintiff requested review of the ALJ’s decision by the Appeals Council,

 which was denied on August 20, 2018. (Tr. 1-6.)

       On October 19, 2018, Plaintiff commenced this action. (ECF No. 1.) The

 parties filed cross motions for summary judgment. (ECF No. 12, Pl’s Mot.; ECF

 No. 15, Def.’s Mot.) Plaintiff also filed a reply brief. (ECF No. 16, Pl.’s Reply.)

 Plaintiff argued that the ALJ violated the treating physician rule by discounting the

 opinions of Plaintiff’s treating psychiatrist, Kim Horn, M.D., without good reasons.

 (Pl.’s Mot. at 14, PgID 959.)

       In the January 28, 2020 Report and Recommendation on the cross motions

 (ECF No. 19), the Magistrate Judge recommended that the Court deny Plaintiff’s

 Motion for Summary Judgment, grant Defendant’s Motion for Summary Judgment,

 and affirm the Commissioner’s decision. The Magistrate Judge found that the ALJ’s

 decision was supported by substantial evidence. (Id.)

                                               4
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20          PageID.1052     Page 5 of 17




       On February 11, 2020, Plaintiff filed an objection to the Magistrate Judge’s

 Report and Recommendation, stating, “[t]he ALJ’s error in not providing ‘good

 reasons’ for affording only ‘little weight’ to the opinion of Gabbard’s treating

 psychiatrist was not harmless. The magistrate judge has failed to show that it was.”

 (Pl.’s Obj. at 1-2, PgID 1035-36.) Defendant filed its response to the objection on

 February 18, 2020. (Def.’s Resp.)

                          II.    STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

 the Court conducts a de novo review of the portions of the Magistrate Judge’s Report

 and Recommendation to which a party has filed “specific written objection” in a

 timely manner. Lyons v. Comm’r Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

 2004). A district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1)(C). Only those objections that are specific are entitled to a de novo review

 under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties

 have the duty to pinpoint those portions of the magistrate's report that the district

 court must specially consider.” Id. (quotation marks and citation omitted). “A

 general objection, or one that merely restates the arguments previously presented is

 not sufficient to alert the court to alleged errors on the part of the magistrate judge.”

 Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). “‘[B]are disagreement

                                                5
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20          PageID.1053    Page 6 of 17




 with the conclusions reached by the Magistrate Judge, without any effort to identify

 any specific errors in the Magistrate Judge’s analysis that, if corrected, might warrant

 a different outcome, is tantamount to an outright failure to lodge objections to the R

 & R.’” Arroyo v. Comm’r of Soc. Sec., No. 14-cv-14358, 2016 WL 424939, at *3

 (E.D. Mich. Feb. 4, 2016) (quoting Depweg v. Comm'r of Soc. Sec., No. 14-11705,

 2015 WL 5014361, at *1 (E.D. Mich. Aug. 24, 2015) (citing Howard v. Secretary

 of Health & Human Services, 932 F.2d 505, 509 (6th Cir. 1991)).

       In reviewing the findings of the ALJ, the Court is limited to determining

 whether those findings are “supported by substantial evidence” and made “pursuant

 to proper legal standards.” See Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241

 (6th Cir. 2007) (citing 42 U.S.C. § 405(h) and Cutlip v. Sec’y of Health and Human

 Servs., 25 F.3d 284, 286 (6th Cir. 1994)). “Substantial evidence is ‘such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’”

 Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010) (quoting Lindsley v.

 Comm’r of Soc. Sec., 560 F.3d 601, 604 (6th Cir. 2009)); see also McGlothin v.

 Comm’r of Soc. Sec., 299 F. App’x 516, 522 (6th Cir. 2008) (recognizing that

 substantial evidence is “more than a scintilla of evidence but less than a

 preponderance”) (internal quotation marks omitted).          “If the Commissioner’s

 decision is supported by substantial evidence, [the court] must defer to that decision,

 ‘even if there is substantial evidence in the record that would have supported an

                                               6
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20          PageID.1054    Page 7 of 17




 opposite conclusion.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007)

 (quoting Longworth v. Comm’r of Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir.

 2005)).

       As to whether proper legal criteria were followed, a decision of the SSA

 supported by substantial evidence will not be upheld “where the SSA fails to follow

 its own regulations and where that error prejudices a claimant on the merits or

 deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478

 F.3d 742, 746 (6th Cir. 2007) (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

 546-47 (6th Cir. 2004)).

       “This Court does not try the case de novo, nor resolve conflicts in the

 evidence, nor decide questions of credibility.” Cutlip, 25 F.3d at 286. “It is of course

 for the ALJ, and not the reviewing court, to evaluate the credibility of witnesses,

 including that of the claimant.” Rogers, 486 F.3d at 247. See also Cruse v. Comm’r

 of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007) (noting that the “ALJ’s credibility

 determinations about the claimant are to be given great weight, ‘particularly since

 the ALJ is charged with observing the claimant’s demeanor and credibility’”)

 (quoting Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997)).

       “Judicial review of the Secretary’s findings must be based on the record as a

 whole.” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001)).

 Therefore, “[b]oth the court of appeals and the district court may look to any

                                               7
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20         PageID.1055    Page 8 of 17




 evidence in the record, regardless of whether it has been cited by the [ALJ].” Id.

 (citing Walker v. Sec’y of Health and Human Services, 884 F.2d 241, 245 (6th Cir.

 1989)). See also Conley v. Comm’r of Soc. Sec., No. 13-cv-13072, 2015 WL

 404229, at *10 (E.D. Mich. Jan. 29, 2015) (“The court must examine the

 administrative record as a whole, and may look to any evidence in the record,

 regardless of whether it has been cited by the ALJ.”).

       “[A]n ALJ can consider all the evidence without directly addressing in his

 written decision every piece of evidence submitted by a party. Nor must an ALJ

 make explicit credibility findings as to each bit of conflicting testimony, so long as

 his factual findings as a whole show that he implicitly resolved such conflicts.”

 Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (quoting

 Loral Defense Systems-Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999)).

                                  III.   ANALYSIS

       Plaintiff’s sole objection is that the Magistrate Judge erred in finding that the

 ALJ’s failure to give good reasons for affording “little weight” to the opinion of

 Plaintiff’s treating psychiatrist, Dr. Kim Horn, was harmless. The Magistrate Judge

 recommended that remand is unwarranted because the ALJ complied with the

 procedural safeguards of the treating physician rule to discount Dr. Horn’s opinions.

 (Report and Recommendation at 8, PgID 1019.)




                                              8
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20          PageID.1056    Page 9 of 17




       The “treating source rule” is a “mandatory procedural protection” that

 requires an ALJ to give sufficient explanation for disregarding the opinion of a

 treating physician. Sawdy v. Comm’r of Soc. Sec., 436 F. App’x 551, 555 (6th Cir.

 2011). “If an ALJ declines to give controlling weight to such an opinion, the rule

 still requires the ALJ to fully consider it in accordance with certain factors, id. §

 404.1527(d)(2)–(6), and to provide ‘good reasons’ for discounting the opinion, id. §

 404.1527(d)(2)-i.e., reasons ‘sufficiently specific to make clear to any subsequent

 reviewers the weight . . . [given] to the ... opinion and the reasons for that weight.’”

 Id. (quoting SSR 96–2p, 1996 WL 374188, at *5 (July 2, 1996)) (alterations and

 ellipses in original). Consideration of those factors – “namely, the length of the

 treatment relationship and the frequency of examination, the nature and extent of the

 treatment relationship, supportability of the opinion, consistency of the opinion with

 the record as a whole, and the specialization of the treating source,” – provides the

 “mandatory procedural protection” required when an ALJ does not give a treating

 source opinion controlling weight. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

 546 (6th Cir. 2004).

       However, the ALJ need not necessarily address each of these factors in order

 to provide the procedural safeguards required. See Webb v. Comm’r of Soc. Sec.,

 No. 16-10015, 2017 WL 1164708, at *7 (E.D. Mich. March 29, 2017) (“[T]here is

 no per se rule that requires a written articulation of each of the six regulatory or

                                               9
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20        PageID.1057     Page 10 of 17




 “Wilson factors” listed in 20 C.F.R. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6). Tilley

 v. Comm'r of Soc. Sec., 394 F. App’x. 216, 222 (6th Cir. 2010). In other words, the

 regulations do not require ‘an exhaustive factor-by-factor analysis.’ Francis v.

 Comm’r of Soc. Sec., 414 F. App’x. 802, 804-805 (6th Cir. 2011) (citing 20 C.F.R.

 § 404.1527(d)(2), now 20 C.F.R. § 404.1527(c)(2)).”). If the ALJ has “met the goal”

 of providing the “procedural safeguards” of the six factor rule, the error is harmless.

 See Webb, 2017 WL 1164708, at *7.

       Specifically, the failure to discuss the requisite factors may constitute

 harmless error: (1) if “a treating source’s opinion is so patently deficient that the

 Commissioner could not possibly credit it”; (2) “if the Commissioner adopts the

 opinion of the treating source or makes findings consistent with the opinion”; or (3)

 “where the Commissioner has met the goal of [§ 1527(c)]—the provision of the

 procedural safeguard of reasons—even though she has not complied with the terms

 of the regulation.” Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470 (6th Cir.

 2006) (quoting Wilson, 378 F.3d at 547). See also Betty v. Comm’r of Soc. Sec., No.

 15-CV-10734, 2016 WL 1105008, at *4 (E.D. Mich. Feb. 17, 2016), report and

 recommendation adopted, No. 15-CV-10734-DT, 2016 WL 1090554 (E.D. Mich.

 Mar. 21, 2016). “In the last of these circumstances, the procedural protections at the

 heart of the rule may be met when the ‘supportability’ of a doctor’s opinion, or its

 consistency with other evidence in the record, is indirectly attacked via an ALJ’s

                                              10
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20        PageID.1058     Page 11 of 17




 analysis of a physician’s other opinions or his analysis of the claimant’s ailments.”

 Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2010) (per curiam).

       “The ALJ ‘must’ give a treating source opinion controlling weight if the

 treating source opinion is ‘well-supported by medically acceptable clinical and

 laboratory diagnostic techniques’ and is ‘not inconsistent with the other substantial

 evidence in [the] case record.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406

 (6th Cir. 2009) (quoting Wilson, 378 F.3d at 544 (quoting 20 C.F.R. §

 404.1527(d)(2)) (alteration in original). “On the other hand . . . ‘[i]t is an error to

 give an opinion controlling weight simply because it is the opinion of a treating

 source if it is not well-supported by medically acceptable clinical and laboratory

 diagnostic techniques or if it is inconsistent the with other substantial evidence in

 the case record.’” Id. (quoting Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *2 (July

 2, 1996)). “An administrative law judge may give more weight to the opinions of

 examining or consultative sources where the treating physician’s opinion is not well-

 supported by the objective medical records.” Dyer v. Soc. Sec. Admin., 568 F. App’x

 422, 428 (6th Cir. 2014) (citing Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376,

 379–80 (6th Cir. 2013)).

       Dr. Horn treated Plaintiff for several years at Monroe Community Mental

 Health Services (“MCMHS”), and completed two medical source statements –

 consisting primarily of multi-page check box forms – during the course of that

                                              11
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20          PageID.1059     Page 12 of 17




 treatment – one on February 25, 2016 and another on May 4, 2017. (Tr. 761-68,

 873-79.) The 2016 medical source statement indicated by checkmark that Plaintiff

 has “No useful ability to function” with respect to all but three of the abilities related

 to unskilled work and with regard to all abilities related to semi-skilled and skilled

 work. (Tr. 765-66.) Dr. Horn wrote that the limitations were based on “Anxiety –

 severe anxiety impairs [Plaintiff’s] ability to function on a daily basis. Stays home.”

 (Id. at 766.) The 2017 medical source statement indicated by checkmark that

 Plaintiff was “Seriously limited” with regard to the abilities needed to perform semi-

 skilled and skilled work (a less severe limitation than previously stated in 2016), but

 “Unable to meet competitive standards,” a more severe limitation, with regard to the

 abilities required to perform unskilled work. (Tr. 875-76.) Dr. Horn upgraded

 Plaintiff’s prognosis from “poor” to “guarded,” and explained that Plaintiff was

 unable to focus, suffered from agoraphobia, did not get along well with others, and

 suffered from bipolar D/O and anxiety. (Id. at 876.) In both medical source

 statements, Dr. Horn opined that Plaintiff could likely be expected to miss more than

 four days of work per month as a result of his limitations. (Tr. 767, 877.)

       The ALJ considered these two opinions and gave them “partial weight,”

 stating:

       Turning to the opinion evidence, in a medical source statement,
       completed in February 2016 and May 2017, Kim Horn, M.D., opined
       that the claimant would be absent from work more than four days per
       month, his anxiety is severe and impairs his ability to function on a
                                                12
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20        PageID.1060     Page 13 of 17




       daily basis. (Exhibits B2F, B7F). The undersigned has given Dr. Horn’s
       opinion partial weight. Dr. Horn’s limitations are extreme considering
       the claimant’s ability to leave his home to attend appointments, go to
       the grocery store, and buy cigarettes.

 (Tr. 41.) In contrast, she gave the March 17, 2016 opinion of State agency consultant

 Dr. Daniel Blake, Ph.D., “great weight,” stating:

       [A] State agency psychological consultant, opined that the claimant
       retains sufficient mental function for sustained simple work activity.
       (Exhibits B2A at 14, B3A at 14). The undersigned has given this
       opinion great weight as it is consistent with the medical record as a
       whole, it provides insight into the severity of the claimant’s
       impairments and how they affect his ability to function, and the State
       agency consultant has specialized knowledge in assessing clinical
       findings within the Social Security standard. The opinion has been
       provided for in the residual functional capacity assessment with
       limitations for simple tasks that are not fast paced[,] meaning the pace
       of productivity is not dictated by an external source over which the
       claimant has no control. This is similar to the prior Administrative Law
       Judge findings, but the undersigned has articulated restrictions more in
       conformance with our changed rules since the previous decision.

 (Tr. 42-43.)2

       The Magistrate Judge acknowledged that the ALJ’s assessment of Dr. Horn’s

 opinion was “short and perfunctory,” but acknowledged that “compliance with the

 treating physician rule does not require a written articulation of each of the factors”



 2
   As the Magistrate Judge and the parties acknowledged, while the ALJ states in her
 decision that she is giving the opinion of State agency psychological consultant Dr.
 Michele Leno, Ph.D., great weight, it is clear from the record citations and findings
 that she is actually referring to the opinion of Dr. Blake, the other State agency
 psychological consultant who reviewed Plaintiff’s claim. (See Report and
 Recommendation at 7-8 & n.3, PgID 1018-19.)
                                              13
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20        PageID.1061     Page 14 of 17




 and focused on the harmless error standard to review the ALJ’s treatment of Dr.

 Horn’s opinion.     (Report and Recommendation at 16-20, PgID 1027-31.) The

 Magistrate Judge found that any error in the ALJ’s short assessment of Dr. Horn’s

 check-box opinions was harmless because she indirectly attacked the consistency

 and supportability of those opinions throughout her disability determination via (1)

 her analysis of Dr. Blake’s opinion and (2) her assessment of other relevant evidence,

 including Plaintiff’s conservative treatment and past felony conviction. (Id.)

        As provided above, compliance with the treating physician rule does not

 require a written articulation of each of the Wilson factors. Tilley, 394 F. App’x at

 222.   Rather, the ALJ’s analysis may meet the goal of the “good reasons”

 requirement by demonstrating that Dr. Horn’s opinions was not consistent with the

 record evidence as a whole, including the opinions of the consulting psychologist,

 Dr. Blake, Plaintiff’s treatment history, and the hearing testimony. See Nelson, 195

 F. App’x at 471 (“the ALJ explicitly stated that the opinions of Drs. Walker, Kupstas,

 and Seidner were consistent, thereby further attacking, albeit indirectly, the opinions

 of Drs. Cook and Peterson”). The ALJ was permitted to rely on the state agency

 psychologist’s opinions. See Reeves v. Comm’r of Soc Sec., 618 F. App’x 267, 274

 (6th Cir. 2015) (“Generally, an ALJ is permitted to rely on State agency physician’s

 opinions to the same extent as she may rely on opinions from other sources. 20

 C.F.R. § 1527. Thus, an ALJ may provide greater weight to a state agency

                                              14
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20       PageID.1062    Page 15 of 17




 physician’s opinion when the physician’s finding and rationale are supported by

 evidence in the record.”); Blakley, 581 F.3d at 409 (“Certainly, the ALJ’s decision

 to accord greater weight to state agency physician’s over Blakley’s treating sources

 was not, by itself, reversible error.”).

       The ALJ also properly relied on Plaintiff’s conservative treatment and that he

 stopped working due to his felony conviction, not his impairments, to indirectly

 challenge the supportability of Dr. Horn’s opinions at the end of her RFC

 determination, stating:

       Although the claimant has received treatment for the allegedly
       disabling impairment(s), that treatment has been essentially routine and
       conservative in nature. There is evidence that the claimant stopped
       working for reasons not related to the allegedly disabling impairments.
       The claimant noted that he was laid off of work most recently because
       they found out about his past felony. (Exhibit B1F at 140). This raises
       the question as to whether the claimant’s continuing unemployment is
       actually due to medical impairments.

 (Tr. 43.) These are valid considerations. See Jacobi v. Comm’r of Soc. Sec., No.

 12-CV-14518, 2014 WL 354652, at *7 (E.D. Mich. Jan. 31, 2014) (“The ALJ noted

 that the claim of disability occurring in June, 2007 was contradicted by Plaintiff’s

 acknowledgement that he had been fired that month after it was discovered that he

 had been convicted of a felony[.]”). While Plaintiff argues in his objection that Dr.

 Horn’s opinion is too far removed from when he stopped working, so the reason he

 stopped working (his felony conviction) should have no effect on the opinion, Dr.

 Horn opined that Plaintiff’s limitations applied as of “2012” (Tr. 768), and thus the
                                             15
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20        PageID.1063    Page 16 of 17




 reason he lost his job was a valid consideration for the ALJ. See Jacobi, 2014 WL

 354652, at *7.

       The ALJ provided a thorough recitation of Plaintiff’s hearing testimony and

 treatment history with Dr. Horn, including that he generally saw the doctor every

 one to three months and was treated with medications and therapy. See Maloney v.

 Comm’r of Soc. Sec., 480 F. App’x 804, 808-09 (6th Cir. 2012) (ALJ validly

 considered the claimant’s routine and conservative treatment in discounting a

 treating physician’s opinion). The ALJ expressly recognized Plaintiff’s statements

 that he tended to overmedicate when going out in public, and accounted for this in

 the RFC, limiting Plaintiff to “simple tasks that are not fast paced[,] meaning the

 pace of productivity is not dictated by an external source over which the claimant

 has no control; only occasional interaction with coworkers and supervisors, but no

 tandem tasks; no interaction with the public; and the work routine should be

 repetitive from day to day with few and expected changes.” (See Tr. 37, 39, 41.)

 While Plaintiff argues in his objection that this recitation should not take the place

 of analysis, he misses that this “recitation” was part of the ALJ’s analysis of the

 record evidence as a whole in this matter. See Vitale v. Comm’r of Soc. Sec., No.

 16-12654, 2017 WL 4296608, at *2 (E.D. Mich. Sept. 28, 2017) (recognizing the

 need to read the ALJ’s assessment of a treater’s opinion “together with the ALJ’s

 decision as a whole”); see also Willingham v. Comm’r of Soc. Sec., No. 17-11189,

                                              16
Case 2:18-cv-13278-PDB-APP ECF No. 22 filed 05/08/20          PageID.1064    Page 17 of 17




 2018 WL 5305082, at *7-8 (E.D. Mich. Aug. 22, 2018) (finding ALJ’s discussion

 of the state agency psychological consultant’s opinion, other medical records and

 plaintiff’s activities sufficient to “meet the goal of the regulation”), report and

 recommendation adopted by 2018 WL 4352701 (E.D. Mich. Sept. 12, 2018).

        Therefore, read as a whole, the ALJ’s decision met the procedural safeguards

 of the treating physician rule. Plaintiff has failed to demonstrate that the Magistrate

 Judge erred in concluding that the ALJ’s decision is supported by substantial

 evidence, and Plaintiff’s objection is denied.

                                IV.    CONCLUSION

        For the foregoing reasons, the Court:

        (1) OVERRULES Plaintiff’s Objections (ECF No. 20);

        (2) ADOPTS Magistrate Judge Patti’s January 28, 2020 Report and

 Recommendation (ECF No. 19);

        (3) GRANTS the Commissioner’s Motion for Summary Judgment (ECF No.

 15);

        (4) DENIES the Plaintiff’s Motion for Summary Judgment (ECF No. 12); and

        (5) AFFIRMS the findings of the Commissioner.

 IT IS SO ORDERED.

                                                  s/Paul D. Borman
 Dated: May 8, 2020                               Paul D. Borman
                                                  United States District Judge

                                                17
